BUFFINGTON, Circuit Judge.
This is an appeal by a bankrupt from an order directing him to submit himself to examination before the referee. The proofs show that while he did originally appear before the referee, no examination was then made, no trustee was elected, and the estate was regarded as worthless. The National City Bank was a creditor, but alleged it did not receive notice of the time and place fixed for the first meeting of creditors and the examination of the bankrupt, in accordance with the provisions of section 21a of the Bankruptcy Act (11 USCA § 44(a). Bankrupt bases his right to a reversal in this case upon the ground that the appellee did noi appear at the first meeting of creditors and make use of its opportunity to examine the bankrupt; but the fact that the appellee did not have notice of that meeting renders that contention unsound.
The ease has had the careful attention of the judge below, who, in granting the order, cited authorities justifying his order. On those authorities, and in accord with the spirit of the bankruptcy law to subject a bankrupt to examination, we affirm the order of Judge Avis.